Title: From George Washington to Major General Israel Putnam, 28 September 1777
From: Washington, George
To: Putnam, Israel



Dr Sir
Camp at Pennibeckers Mill [Pa.] Sep. 28th 1777

I wrote you on the 23d Instant—Lest my Letter should have miscarried, I now inclose you a Copy. I must request your immediate attention to the Contents, and that you will not delay a Moment in sending the Troops which are ordered. Their aid becomes more and more necessary, and I wish you to urge the Officer, who shall have the command to join me as soon as possible without injuring and harrassing the Men too much. The Rout you will find marked out by the Copy, which they will pursue with such other directions as are therein given. I have only to add, that your exertions in forwarding them on, and theirs to afford me the earliest, possible Succour, will not only be pleasing, but extremely interesting. I fully expect that neither will be wanting. I am Dr Sir with great regard Yr Most Obedt servt

Go: Washington

